20-1160
     Chen v. Garland
                                                                                   BIA
                                                                             Laforest, IJ
                                                                           A206 797 907

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            MICHAEL H. PARK,
11            STEVEN J. MENASHI,
12                 Circuit Judges.
13   _____________________________________
14
15   MEI-ZHEN CHEN,
16            Petitioner,
17
18                     v.                                        20-1160
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Farah Loftus, Sherman Oaks, CA.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General;
29                                     Russell J. E. Verby, Senior
 1                                       Litigation Counsel; John D.
 2                                       Williams, Trial Attorney, Office
 3                                       of Immigration Litigation, United
 4                                       States Department of Justice,
 5                                       Washington, DC.
 6
 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED in part and DISMISSED in part.

11        Petitioner Mei-Zhen Chen, a citizen of the People’s

12   Republic of China, seeks review of a March 11, 2020, decision

13   of   the   BIA   affirming      a    May   22,   2018,    decision   of    an

14   Immigration      Judge   (“IJ”)      denying     Chen’s   application     for

15   asylum,    withholding     of       removal,     and   relief   under     the

16   Convention Against Torture (“CAT”). In re Mei-Zhen Chen, No.

17   A206 797 907 (B.I.A. Mar. 11, 2020), aff’g No. A206 797 907

18   (Immig. Ct. N.Y. City May 22, 2018). We assume the parties’

19   familiarity with the underlying facts and procedural history.

20        We have considered the IJ’s decision as modified by the

21   BIA, i.e., minus the IJ’s burden finding that the BIA did not

22   reach. See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

23   520, 522 (2d Cir. 2005). The applicable standards of review

24   are well established. See 8 U.S.C. § 1252(b)(4)(B) (“[T]he

25   administrative findings of fact are conclusive unless any


                                            2
 1   reasonable adjudicator would be compelled to conclude to the

 2   contrary.”).    “[W]e     review   the    agency’s        decision   for

 3   substantial    evidence   and   must   defer   to   the    factfinder’s

 4   findings based on such relevant evidence as a reasonable mind

 5   might accept as adequate to support a conclusion.” Singh v.

 6   Garland, 11 F.4th 106, 113 (2d Cir. 2021) (internal quotation

 7   marks omitted). “The scope of review under the substantial

 8   evidence standard is exceedingly narrow, and we will uphold

 9   the BIA’s decision unless the petitioner demonstrates that

10   the record evidence was so compelling that no reasonable

11   factfinder could fail to find him eligible for relief.” Id.

12   (internal quotation marks omitted).

13       “Considering the totality of the circumstances, and all

14   relevant factors, a trier of fact may base a credibility

15   determination on the demeanor, candor, or responsiveness of

16   the applicant or witness, the inherent plausibility of the

17   applicant’s or witness’s account, the consistency between the

18   applicant’s or witness’s written and oral statements . . . ,

19   the internal consistency of each such statement, [and] the

20   consistency of such statements with other evidence of record

21   . . . without regard to whether an inconsistency, inaccuracy,

22   or falsehood goes to the heart of the applicant’s claim, or


                                        3
 1   any other relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii).

 2   “We defer . . . to an IJ’s credibility determination unless,

 3   from the totality of the circumstances, it is plain that no

 4   reasonable fact-finder could make such an adverse credibility

 5   ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 6   2008); accord Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 7   Cir.    2018).    Substantial       evidence      supports   the   agency’s

 8   determination that Chen was not credible as to her claim that

 9   police in China hit her for passing out religious flyers and

10   that she fears future persecution on account of her religious

11   practice.

12          The IJ did not err in relying on Chen’s evasive and

13   unresponsive     demeanor.    See     8 U.S.C.     § 1158(b)(1)(B)(iii).

14   That finding is supported by the record, which shows that she

15   was evasive and unresponsive to questions about where her

16   church gatherings were held in China, why police had arrested

17   others    but    not   her,   and    why    her    husband’s    letter   was

18   inconsistent with her testimony regarding the number of her

19   interactions with police. We afford “particular deference to

20   credibility       determinations          that    are   based      on    the

21   adjudicator’s observation of the applicant’s demeanor,” as




                                           4
 1   the determination was here. Jin Chen v. U.S. Dep’t of Justice,

 2   426 F.3d 104, 113 (2d Cir. 2005).

 3          The IJ’s demeanor finding and the adverse credibility

 4   determination as a whole are further supported by Chen’s

 5   inconsistent evidence regarding how many interactions she had

 6   with police, how many individuals distributed flyers with

 7   her, and what happened to those individuals. See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); see also Li Hua Lin v. U.S. Dep’t of

 9   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be still

10   more    confident   in   our   review   of   observations   about   an

11   applicant’s demeanor where, as here, they are supported by

12   specific examples of inconsistent testimony.”). Chen did not

13   compellingly   explain    these   inconsistencies.    See   8 U.S.C.

14   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 80 (2d

15   Cir. 2005) (“A petitioner must do more than offer a plausible

16   explanation for his inconsistent statements to secure relief;

17   he must demonstrate that a reasonable fact-finder would be

18   compelled to credit his testimony.”) (internal quotation

19   marks omitted). While “even a single inconsistency might

20   preclude an alien from showing that an IJ was compelled to

21   find him credible,” the “[m]ultiple inconsistencies” here “so




                                        5
 1   preclude even more forcefully.” Likai Gao v. Barr, 968 F.3d

 2   137, 145 n.8 (2d Cir. 2020).

 3          The agency was separately entitled to rely on Chen’s

 4   failure to provide reliable corroborating evidence. See 8

 5   U.S.C.     § 1158(b)(1)(B)(ii)       (“Where     the    trier       of    fact

 6   determines that the applicant should provide evidence that

 7   corroborates otherwise credible testimony, such evidence must

8    be provided unless the applicant does not have the evidence

9    and cannot reasonably obtain the evidence.”); Zou v. Garland,

10   No. 19-2003, 2021 WL 4097775, at *1 (2d Cir. Sept. 9, 2021)

11   (“Even absent an adverse credibility determination, a lack of

12   corroboration may be an independent basis for the denial of

13   relief.”).     The    agency     reasonably    declined      to    credit    a

14   witness’s      testimony    given     inconsistencies        with        Chen’s

15   testimony. And the agency was not compelled to credit an

16   unsworn form reporting how many times Chen had attended church

17   or her certificate of baptism. See Y.C. v. Holder, 741 F.3d

18   324,     334   (2d   Cir.   2013)    (“We     defer    to    the    agency’s

19   determination        of   the    weight     afforded    to    an     alien’s

20   documentary evidence.”).

21          Given   the   demeanor,    inconsistency,       and   corroboration

22   findings, the agency’s adverse credibility determination is


                                          6
 1   supported         by        substantial       evidence.      See      8 U.S.C.

 2   § 1158(b)(1)(B)(iii). Chen has therefore not shown that the

 3   agency erred when it denied her application for asylum and we

 4   deny the petition for review insofar as it challenges the

 5   agency’s asylum determination.

 6       We further hold that Chen’s claims for withholding of

 7   removal and relief under the CAT are not properly before us

 8   and dismiss the petition for review with respect to those

 9   claims.     The    BIA       concluded    that    because    Chen    had   not

10   “specifically          or   meaningfully      challenged    the    Immigration

11   Judge’s determinations that she did not provide sufficiently

12   credible testimony or corroborative evidence to carry her

13   burden of proving her eligibility for withholding of removal”

14   nor had she “specifically or meaningfully challenged the

15   determination that she was not eligible for protection under

16   the Convention Against Torture,” those “unchallenged issues

17   are not preserved” and are therefore waived. Cert. Admin. R.

18   3 (citing Matter of R-A-M-, 25 I & N Dec. 657, 658 n.2 (BIA

19   2012)). Additionally, Chen’s notice of appeal to the BIA

20   mentioned only her request for asylum, id. at 41, and her

21   brief to the BIA requested only that the BIA “find that [Chen]

22   should qualify for asylum,” id. at 20. We therefore may not


                                               7
 1   review the unexhausted claims for withholding of removal and

 2   CAT relief. See Karaj v. Gonzales, 462 F.3d 113, 120-21 (2d

 3   Cir. 2006) (holding that the applicants’ “failure to seek

 4   review of the CAT claim deprives us of jurisdiction”); see

 5   also Morales-Espania v. Lynch, 651 F. App’x 40, 42 (2d Cir.

 6   2016) (dismissing claims for asylum and CAT relief because

 7   “where a petitioner has failed to raise a category of relief

 8   in his brief to the BIA, we are without jurisdiction to

 9   consider    any   challenge   to    the   denial   of   that   relief”);

10   Terreros-Terreros v. Lynch, 638 F. App’x 103, 105 (2d Cir.

11   2016) (holding that, because “the BIA found that Terreros-

12   Terreros failed to challenge the denial of CAT relief in his

13   counseled brief, and deemed it waived,” we were “without

14   jurisdiction to consider any challenge to the denial of CAT

15   relief”).

16       For the foregoing reasons, the petition for review is

17   DENIED in part and DISMISSED in part. All pending motions and

18   applications are DENIED and stays VACATED.

19                                      FOR THE COURT:
20                                      Catherine O’Hagan Wolfe,
21                                      Clerk of Court




                                         8